REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to image processing based on quality metrics.

[2]	Prior art was found for the claims as follows:
Yamaji [US 2011/0075945 A1] discloses the following claim limitations:
An image processing apparatus comprising:
a memory (18) containing instructions ([0097], HDD 18 stores a program): and
a controller (12) executing the instructions ([0097], the CPU executes a program) to operate as:
an acquisition unit (2) configured to acquire a panoramic image ([0050], a panoramic image is created using captured moving or still images); 
a moving image generation unit (9) configured to, based on a plurality of cropped images cropped from the panoramic image by sequentially moving a position of a cropping area, generate a moving image ([0063], images are cropped from the panoramic image and placed in an unphotographed region) and
wherein according to a size in a predetermined direction or an aspect ratio of the panoramic image, the moving image generation unit switches whether to crop the panoramic image with an aspect ratio of the moving image generated by the moving image generation unit, or crop the panoramic image with an aspect ratio different from the aspect ratio of the moving image generated by the moving image generation unit ([0066], [0084], [0087]-[0089], the panoramic image is cropped based on the aspect ratio of the panoramic image).

 [3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “in which the plurality of cropped images is sequentially reproduced”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 1, 3-9, 20 and 21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488